




Exhibit 10.1


November 12, 2015    


Super Micro Computer, Inc. 980 Rock Avenue
San Jose, California 95131 Attention: Legal Department


Re: Extension of Maturity Date


Ladies and Gentlemen:


Reference is made to that certain Loan Agreement dated as of June 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Loan Agreement "), between Bank of America, N.A. ("Bank") and
Super Micro Computer, Inc., a Delaware corporation ("Borrower").    Capitalized
terms used and not otherwise defined herein shall have the ascribed meanings as
set forth in the Loan Agreement.


Currently the maturity date of the credit accommodations provided by Bank to
Borrower pursuant to the Loan Agreement as set forth in the first sentence of
Section 1.2 of the Loan Agreement is November 15, 2015 ("Maturity
Date").    Borrower has requested that the Maturity Date be extended and Bank
has agreed to extend the Maturity Date to February 15, 2016.


Notwithstanding the terms and conditions set forth in the Loan Agreement,
Borrower and Bank hereby agree that the date "November 15, 2015" in the first
sentence of Section 1.2 of the Loan Agreement is changed to "February 15, 2016".


The extension and agreements set forth herein shall be limited precisely as
written and shall not be deemed to be an extension or an agreement to any other
act by Borrower which is prohibited by the Loan Agreement. Except as
specifically provided above, the extension and agreements set forth herein shall
not constitute a waiver or modification of any of the terms of the Loan
Agreement.


Regards,


BANK OF AMERICA, N.A.
By: /S/ Thomas R. Sullivan
Name: Thomas R. Sullivan
Title: Senior Vice President




Acknowledged and agreed to
this 13 day of November, 2015:


SUPER MICRO COMPUTER, INC.,
a Delaware corporation


By: /S/ Howard Hideshima
Name: Howard Hideshima
Title: CFO


